Title: To George Washington from Timothy Pickering, 5 October 1781
From: Pickering, Timothy
To: Washington, George


                  
                     Sir
                     Camp October 5th 1781
                  
                  It may be proper that I report to your Excellency the circumstances & events of my late journey to Williamsburgh.
                  I was unable to leave camp the 2d inst. till late in the afternoon, which prevented my reaching Williamsburgh till the evening.  I immediately waited on the Intendant with Count Chastellux’s letter, reciting the agreement he had made with me respecting the future employment of the Vessels, & desiring him to pay me 2000 dollars on account of their services.  The intendant declined doing it: but proposed to see me the next morning when he would get an interpreter, that we might fully understand one another.  I met him at sunrise.  But after a long conversation, he finally refused a compliance in any respect with the agreement of Count Chastellux.  He observed that neither Count Chastellux as Major General, nor Count Rochambeau as Commander in Chief had a right to make any agreements obligatory on him: that he had been constantly disappointed in every undertaking of government from Rhode Island to Virginia—That he was answerable with his head if the Kings army were not duly supplied—that money insured supplies—& that he could depend on nothing but the direct application of it by his own agents.
                  I was now fearful that the proposed plan must be wholly given up.  But afterwards I concerted measures with Colo. Wadsworth & Mr Carter for prosecuting it; & by their assistance have been enabled to do it for the present.
                  On my arrival at Trebell’s landing, I found many vessels unfit for service.  These exceeding 20 in number I discharged; all the others that were unloaded were formed into squadrons for different ports to bring supplies to the army; most of them sailed yesterday morning.
                  Commodore Barron arrived at Williamsburgh just in time to go with me to the landing.  Yet with his assistance I was not able to arrange the Vessels, finish the unloading of some, furnish them with provisions, & write their various orders till yesterday morning.  A competent number will call on the Count de Grasse to land the marines at the place your Excellency directed: if this should not have been already effected.  For Commodore Barron informed that before he left the fleet the Admiral intended to land them without delay.
                  There is one Vessel at the landing which came from Rhode Island with salted provisions which yet remains unloaded.  I do not know the quantity she has on board: but I believe not above a hundred or a hundred & fifty barrels.  If there be no material objection, I would have it landed, that the Vessel might be discharged, or employed in transporting supplies.  at present she serves only as a store house for that small quantity of provisions, at the rent of 2555 dollars a year—I trouble your Excellency with this information, because Colo. Stewart some days since suggested that it was your Excellency’s desire that this salted meat should be preserved, for some special occasions; & that it was necessary to have it remain on board.  I have the honour to be with the greatest respect your Excellency’s most obedt servt
                  
                  Tim: Pickering
                     Q.M.G.
                  
               